Citation Nr: 0819127	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability 
characterized as spina bifida, L5-S1, to include low back, 
right hip, and leg pain. 

2.  Entitlement to an evaluation in excess of 50 percent for 
depressive neurosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
an application to reopen the veteran's service connection 
claim for a back disability and increased the disability 
evaluation for the veteran's service-connected depressive 
neurosis to 50 percent disabling.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a back 
disability characterized as spina bifida, L5-S1, to include 
low back, right hip, and leg pain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected depressive neurosis has not 
been manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
depressive neurosis have not been met.  38 U.S.C.A. §§ 1155,  
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.14, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9434 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2002 and February 2007, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim. 
 In February 2007, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In December 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask VA to obtain for the 
claim for increased rating for back disability.  

The Board notes that the veteran was not specifically 
informed that disabilities are rated on the basis of 
diagnostic codes, of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award, or to submit medical or lay evidence demonstrating the 
effect a worsening of his depressive neurosis has on his 
employment and daily life.  The Board finds that no prejudice 
resulted, however, because the veteran was told to submit any 
evidence, to include a statement from other individuals "who 
are able to describe from their knowledge and personal 
observation in what manner [his] disability has become 
worse," which would include any impact on the veteran's 
employment and daily life, and the veteran was provided 
notice of the appropriate rating criteria, which explicitly 
include effect on employment and daily life.  

The specific rating criteria for evaluating the veteran's 
mental disorder and how (based on what symptomatology) each 
rating percentage is assigned were provided to the veteran in 
the March 2004 Statement of the Case.  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicate that no prejudice 
resulted.  The veteran was able to effectively participate 
extensively in the appeals process and the veteran had ample 
time to submit evidence.  Through statements submitted by the 
veteran, he demonstrated his knowledge of the requirements 
necessary for a higher rating and the effect his disability 
had on his employment.  Thus, the evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim for increased rating. 

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.   There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The June 2007 VA examination report is thorough and supported 
by the other clinical records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326 (2007).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

When rating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

The veteran's depressive neurosis has been rated under DC 
9434 for major depressive disorder is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130.  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9434.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 ; VAOPGCPREC 10-95.

Various treatment records dated throughout the appeal show 
that the veteran was treated with medication for his 
disability.  The records generally show he was alert, 
oriented, cooperative with good attention, and had 
spontaneous verbal skills.  He was rational and coherent; and 
he denied hallucinations, delusions, and suicidal and 
homicidal ideation.  The veteran exhibited fair memory, 
judgment, and insight.  He also complained of nightmares, 
sleep disturbances, anxiety, intrusive memories, depression, 
hyperarousal, and irritability.  He has also been assigned 
the following GAF scores:  50 (March 2001) 52 (April 2001, 
May 2001, June 2001), 55 (November 2002, March 2003, October 
2003), and 58 (June 2001, August 2001).

On VA examination in June 2007, the veteran stated that he 
was depressed on a daily basis but denied anhedonia.  He 
indicated that he sleeps for approximately six hours with the 
aid of medication.  His energy was poor and his appetite 
fluctuated from very good to very poor; he had poor 
concentration and poor self esteem.  There were no signs or 
symptoms of mania.  As to the veteran's general appearance, 
the examiner noted that he was clean, neatly groomed, and 
appropriately and casually dressed with an unremarkable 
psychomotor activity.  His speech was unremarkable, 
spontaneous, clear, and coherent.  Additionally, the veteran 
was attentive toward the examiner and displayed a constricted 
affect.  As to mood, the veteran stated that it was "same as 
always I guess, I don't feel like anything."  The examiner 
noted that the veteran's attention was intact; and he was 
oriented to person, time, and place.  Thought content and 
process were unremarkable.  He had no delusions and 
understood the outcome of his behavior.  Regarding insight, 
the veteran partially understood that he had a problem.  He 
had no hallucinations, no inappropriate behavior, no panic 
attacks, or homicidal or suicidal thoughts.  The veteran also 
had fair impulse control without episodes of violence.  He 
was able to maintain minimum personal hygiene and had no 
problem with the activities of daily living.  Remote, recent, 
and immediate memory were all normal.  

The examiner determined that the veteran was mentally 
competent and was capable of managing his financial affairs.  
The examiner also noted that the veteran had not been 
employed for the past five to ten years.  The veteran 
indicated that he sold his business in 1999 due to increased 
irritability with customers and has not worked since.  He 
felt no one would hire him due to his age and prospective 
employers might sense that he had a mental problem.  The 
veteran attributed his unemployment mainly to his 
irritability.  The examiner opined that the veteran was not 
unemployable due to the major depressive disorder.  Noting 
that the veteran attributed his unemployment to significant 
irritability with customers, the examiner stated that the 
veteran acknowledged significant irritability/anger prior to 
entering the military.  The examiner found that the anger 
pre-existed depression and was not the result of the 
depression.  He concluded that the major depressive disorder 
does not prevent the veteran from obtaining or holding a job.   

As to the effects of the veteran's mental disorder on 
occupational and social functioning, the examiner determined 
that there was not total occupational and social impairment 
due to his disability.  There were also no deficiencies in 
judgment, thinking, family relations, work, mood, or school.  
Nor was there reduced reliability and productivity due to the 
mental disorder symptoms.  There was, however, occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to mental 
disorders signs and symptoms but with generally satisfactory 
functioning.  Such examples included frequent depressed mood 
and social withdrawal.  

A diagnosis of moderate major depressive disorder was noted 
and a GAF score of 55 was assigned.  The examiner noted that 
there was no indication that the veteran was currently 
experiencing or in the past had experienced psychotic 
symptoms. 

As previously noted, the veteran's GAF scores have ranged 
from 50, 52, 55, and 58.     Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.    

After a review of the evidence, the Board finds that the 
veteran's service-connected depressive neurosis 
symptomatology has more nearly approximated occupational and 
social impairment with reduced reliability and productivity 
as encompassed by the criteria for a 50 percent disability 
rating under DC 9434.  While he has had occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, he does not have occupational and 
social impairment with deficiencies in work, family 
relations, judgment, thinking, or mood to warrant a rating in 
excess of the current 50 percent rating.  He does not have 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  
Id.  In fact, the veteran has been noted to have clear, 
coherent, and spontaneous speech; has been adequately 
groomed; and has had fair impulse control.  Thus, the current 
50 percent evaluation is appropriate for his symptoms. 

While the veteran has been admitted to the hospital for his 
disability, the evidence has not shown frequent 
hospitalization or marked interference with employment due to 
his service-connected depressive neurosis as discussed by the 
June 2007 VA examiner.  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An evaluation in excess of 50 percent for depressive neurosis 
is denied.


REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  As such, the 
Board finds that the issue of whether new and material 
evidence has not been received to reopen a claim for service 
connection for a back disability characterized as spina 
bifida, L5-S1, to include low back, right hip, and leg pain 
is not ready for appellate review and must be remanded for 
compliance with the remand instructions.

In its January 2007 remand, the Board instructed the RO, in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to 
send the veteran a corrective notice under 38 U.S.C.A. § 
5103(a) that, in regard to the spina bifida claim, (1) 
articulates the basis for the last final denial of the claim; 
(2) notifies the veteran of the evidence and information 
necessary to reopen the claim; and (3) notifies the veteran 
of what specific evidence would be required to establish 
entitlement to his underlying service connection claim.  

The Board specifically noted in the body of the remand that 
the RO denied the veteran's claim for a low back disability 
in June 1970 and the veteran failed to appeal the denial.  
Subsequently, the veteran was sent a letter in February 2007 
stating that in order to reopen his claim for spina bifida, 
L5-S1, to include low back, right hip, and leg pain, he must 
submit new and material evidence.  While the letter notified 
the veteran of the evidence and information necessary to 
reopen the claim, it failed  to correctly articulate the 
basis for the last final denial of the claim and of the 
specific evidence required to establish entitlement to his 
underlying service connection claim.  VA incorrectly 
identified the August 2003 rating decision as the last prior 
decision in the matter.  The August 2003 rating decision is 
the decision from which this current appeal stems.  On 
remand, VA should send the veteran a corrective notice as 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) using 
the June 1970 rating decision as the last final denial of the 
claim

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) that, in regard to the spina 
bifida claim, (1) articulates the basis 
for the last final denial of the claim 
in the June 1970 decision (i.e. he 
exhibited a congenital or developmental 
abnormality of the spine in service 
with no superimposed pathology); (2) 
notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be 
required to establish entitlement to 
his underlying service connection claim 
(i.e. that he has a chronic low back 
disability that is related to service).  
This notice is outlined by the Court in 
Kent, supra. 

2.	Thereafter, the RO should re-adjudicate 
the issue on appeal.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


